Case 0:21-cv-60407-RKA Document 14 Entered on FLSD Docket 03/11/2021 Page 1 of 8




                                     UNITED STATES DISTRICT COURT
                                     SOTHERN DISTRICT OF FLORIDA
                                                Case No.: 0:21-cv-60407
  VINCENT GROSSI,

          Plaintiff,
  v.

  CCB CREDIT SERVICES, INC., et al.,
          Defendants.

  _______________________________________/

                                   PLAINTIFF’S MOTION TO REMAND

          Plaintiff Vincent Grossi (“Plaintiff”), pursuant to 28 U.S.C. §1447(c), moves to remand

  this case to state court, and in support states:

  I.      INTRODUCTION

          Defendant CCB Credit Services, Inc. (“Defendant”) and its debt-collector colleagues have

  argued that federal courts lack subject-matter jurisdiction to adjudicate claims brought under the

  Fair Debt Collection Practices Act for statutory damages for over a decade1 – with the seminal

  example of such argument being Trichell v. Midland Credit Mgmt., 964 F.3d 990, 994 (11th Cir.

  2020) (holding that “[n]either Trichell nor Cooper suffered an injury in fact when they received

  allegedly misleading communications … [and] [b]ecause they lack Article III standing, we vacate

  the district courts’ judgments and remand the cases with instructions to dismiss for lack of Article

  III standing.”).


  1
   Kranz v. Midland Credit Mgmt., No. SA-18-CV-169-XR, 2020 U.S. Dist. LEXIS 121404, at *1
  (W.D. Tex. July 10, 2020) (arguing lack of Article III standing); Stevens v. Midland Credit Mgmt.,
  No. 12-14601, 2013 U.S. Dist. LEXIS 166068 (E.D. Mich. Nov. 22, 2013) (same); Crooker v.
  Midland Credit Mgmt., No. 08cv1351 DMS (RBB), 2008 U.S. Dist. LEXIS 132156 (S.D. Cal.
  Oct. 17, 2008) (same).

                                                                                                                  PAGE | 1 of 8
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:21-cv-60407-RKA Document 14 Entered on FLSD Docket 03/11/2021 Page 2 of 8




         Now, on the heels of the Article III standing “victory” obtained from the Eleventh Circuit

  Court of Appeals in Trichell, Defendant has miraculously come full circle. Yet, while Defendant

  now turns a blind-eye to the Article III standing requirements, Plaintiff will not and, respectfully,

  neither may this Court. For the reasons set forth below, Plaintiff asks that this Court remand this

  action, thereby requiring Defendant to litigate in the same arena in which tens-of-thousands of

  indigent consumers are sued every year.

  II.    PLAINTIFF’S SMALL CLAIMS ACTION

         On January 27, 2021, Plaintiff filed this case in small claims in Miami-Dade County,

  Florida (case number COCE-21-004684) see D.E. 1-3 (the “SOC”) against Defendant, alleging

  statutory violations of Fair Debt Collection Practices Act (“FDCPA”) and Florida Consumer

  Collection Practices Act (“FCCPA”).

         Specifically, Plaintiff’s claims arise from the collection letter, internally dated March 18,

  2020, that Defendant mailed Plaintiff in an attempt to collect an allegedly unpaid debt owed by to

  World Omni Financial Corp., d/b/a Southeast Toyota Finance. See SOC at ¶¶ 12-35, 23-28.

         Plaintiff’s claims represent codified statutory violations of the FDCPA and FCCPA,

  whereby Plaintiff did not personally suffer any actual damages as a result of the alleged violations,

  and as such, only statutory damages in addition to attorneys’ fees and cost. See SOC at ¶¶ 36-46.

  III.   STANDARD OF REVIEW

         “On a motion to remand, the removing party shoulders the burden of establishing federal

  subject-matter jurisdiction.” Bowling v. United States Bank Nat'l Ass'n, 963 F.3d 1030, 1033-34

  (11th Cir. 2020) (citing Conn. State Dental Ass'n v. Anthem Health Plans, Inc., 591 F.3d 1337,

  1343 (11th Cir. 2009)). “Defendant’s right to remove and plaintiff’s right to choose his forum are

  not on equal footing; for example, unlike the rules applied when plaintiff has filed suit in federal

                                                                                                                 PAGE | 2 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60407-RKA Document 14 Entered on FLSD Docket 03/11/2021 Page 3 of 8




  court with a claim that, on its face, satisfies the jurisdictional amount, removal statutes are

  construed narrowly; where plaintiff and defendant clash about jurisdiction, uncertainties are

  resolved in favor of remand.” Burns v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994).

  IV.    ARGUMENT

  A.     Defendant Has Not Established Federal Subject-Matter Jurisdiction

         As the party responsible for the removal of above-captioned case to this Court, Defendant

  “shoulders the burden of establishing subject-matter jurisdiction.” Bowling, 963 F.3d 1030 at

  1033. Defendant, however, made no such showing in the Notice of Removal [D.E. 1] (“Notice of

  Removal”) it (Defendant) filed on February 22, 2021. See Notice of Removal (whereby such is

  completely devoid of any articulation regarding the necessary injury in fact component of Article

  III standing); see Trichell v. Midland Credit Mgmt., 964 F.3d 990, 996 (11th Cir. 2020) (“Under

  settled precedent, the ‘irreducible constitutional minimum’ of standing consists of three elements:

  the plaintiff must have suffered an injury in fact, the defendant must have caused that injury, and

  a favorable decision must be likely to redress it.’”); see also Lujan, 504 U.S. at 561 (“The party

  invoking federal jurisdiction bears the burden of establishing these elements [of standing.]”);

  Jenkins, No. 20-22677-CIV, 2020 U.S. Dist. LEXIS 147433, at *4-5 (“As the removing party,

  [defendant] has the burden of establishing federal jurisdiction — including [plaintiff’s]

  standing.”); Avedyan, 2020 U.S. Dist. LEXIS 221149, at *7 (“Defendant has failed to meet its

  burden to show that Plaintiffs have Article III standing and thus has failed to show that the Court

  has subject matter jurisdiction over this action.”).

         Just as Plaintiff made clear to Defendant after Defendant’s unilateral decision to invoke

  this Court’s jurisdiction, Plaintiff affirmatively disputes that his specific allegations confer Article

  III standing, and in light of Defendant’s failure to make any such showing in the Notice of Removal

                                                                                                                  PAGE | 3 of 8
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:21-cv-60407-RKA Document 14 Entered on FLSD Docket 03/11/2021 Page 4 of 8




  [D.E. 1], remand is therefore proper. Burns, 31 F.3d at 1095 (“where plaintiff and defendant clash

  about jurisdiction, uncertainties are resolved in favor of remand.”); Bochese v. Town of Ponce

  Inlet, 405 F.3d 964, 974 (11th Cir. 2005)(“In the absence of standing, a court is not free to opine

  in an advisory capacity about the merits of a plaintiff’s claims.”); Watkins v. IC Sys., No. C-98-

  1625-VRW, 1998 U.S. Dist. LEXIS 10486, at *1 (N.D. Cal. July 10, 1998) (“On October 30, 1997,

  the court remanded the action to state court because Sicher lacked Article III standing.”).

  B.     The Present Issues Involving Subject-Matter Jurisdiction Are Not Unique

         The immediate situation – i.e., where a defendant removes a case to federal court despite

  the underlying plaintiff’s lack of Article III standing – is not unique.

         Earlier this year, Judge Cecilia Altonaga granted a motion to remand in a Telephone

  Consumer Protection Act (“TCPA”) action where the plaintiff – like Plaintiff here – alleged only

  a statutory violation. See Jenkins v. Simply Healthcare Plans, Inc., No. 20-22677-CIV, 2020 U.S.

  Dist. LEXIS 147433 (S.D. Fla. Aug. 17, 2020) (“With no concrete injury, and thus no standing,

  Simply Healthcare has not met its burden to show that the Court has subject matter jurisdiction

  over this action. Remand is the proper course.”) (Altonaga, J.).

         Similarly, Judge Roy Altman remanded a TCPA action involving a text message after

  holding that allegations identical to those here failed to satisfy Article III standing. See Mittenthal

  v. Fla. Panthers Hockey Club, Ltd., No. 20-60734-CIV-ALTMAN/Hunt, 2020 U.S. Dist. LEXIS

  123127 (S.D. Fla. July 10, 2020) (“Here, the Complaint never references any tangible harm the

  Plaintiffs may have suffered…. The Plaintiffs likewise allege no intangible harm.”) (Altman, J.)

  (emphasis in original). Notably, in his order remanding the case, Judge Altman stated: “It is worth

  noting, too, that nothing in this Order … prevents the state court from exercising jurisdiction over

  this case.” Id. at n. 4 (emphasis original).

                                                                                                                  PAGE | 4 of 8
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:21-cv-60407-RKA Document 14 Entered on FLSD Docket 03/11/2021 Page 5 of 8




         Most recently, Judge William Dimitrouleas adopted the holdings of Jenkins and Mittenthal,

  and remanded a TCPA class action alleging only a statutory violation acknowledging that “the

  constraints of Article III do not apply to state courts, and accordingly the state courts are not bound

  by the limitations of a case or controversy or other federal rules of justiciability even when they

  address issues of federal law, as when they are called upon to interpret the Constitution or, in this

  case, a federal statute.” Avedyan v. CMR Constr. & Roofing, LLC, No. 20-81362-CIV, 2020 U.S.

  Dist. LEXIS 221149, at *7 (S.D. Fla. Nov. 24, 2020) (quoting ASARCO Inc. v. Kadish, 490 U.S.

  605, 617, 109 S. Ct. 2037, 104 L. Ed. 2d 696 (1989)) (Dimitrouleas, J.).

  C.     Plaintiff Has Standing In State Court And Remand Therefore Is Appropriate

         “[T]he constraints of Article III do not apply to state courts, and accordingly the state courts

  are not bound by the limitations of a case or controversy or other federal rules of justiciability even

  when they address issues of federal law, as when they are called upon to interpret the Constitution

  or, in this case, a federal statute.” ASARCO Inc. v. Kadish, 490 U.S. 605, 617 (1989) (emphasis

  added). Accordingly, nothing in “Salcedo—prevents the state court from exercising jurisdiction

  over this case. State legislatures, after all, are always free to adopt lower standing requirements

  than those imposed by Article III on federal courts.” Mittenthal, 2020 U.S. Dist. LEXIS 123127 at

  n.4; see also Avedyan, 2020 U.S. Dist. LEXIS 221149, *7 (holding that remand is the proper

  course where removed TCPA text messaging complaint did not establish Article III standing). In

  this same vein, just as with Salcedo in respect to TCPA cases, nothing in Trichell prevents the state

  court from exercising jurisdiction over this case.

         While Plaintiff allegations of a statutory violation and resulting legal injury stemming from

  Defendant’s conduct are insufficient to invoke this Court’s jurisdiction, the state court where this

  matter was originally filed does have jurisdiction. See Sosa v. Safeway Premium Fin. Co., 73 So.

                                                                                                                  PAGE | 5 of 8
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:21-cv-60407-RKA Document 14 Entered on FLSD Docket 03/11/2021 Page 6 of 8




  3d 91, 117 (Fla. 2011). (“A case or controversy exists if a party alleges an actual or legal injury.”)

  (citing Olen Properties Corp. v. Moss, 981 So. 2d 515 (Fla. 4th DCA 2008) (citing Linda R.S. v.

  Richard D., 410 U.S. 614, 617, 93 S. Ct. 1146, 35 L. Ed. 2d 536 (1973)) (emphasis supplied);

  Laughlin v. Household Bank, Ltd., 969 So. 2d 509 (Fla. 1st DCA 2007) (“[plaintiff] is not required

  to prove actual damages, but only a violation of one of the prohibited practices in the FCCPA.”);

  Collins v. Gov't Emples. Ins. Co., 922 So. 2d 353 (Fla. 3d DCA 2006) (“Therefore, the question

  to be answered first is whether Collins stated a cause of action against the defendant insurer.”).

         The strictures of Article III standing do not apply in state court and, therefore, Plaintiff

  should be permitted to pursue his claims in state court. See Dep't of Rev. v. Kuhnlein, 646 So. 2d

  717, 720 (Fla. 1994) (“Accordingly, the doctrine of standing certainly exists in Florida, but not in

  the rigid sense employed in the federal system.”); Pirate's Treasure, Inc. v. City of Dunedin, 277

  So. 3d 1124, 1128 (Fla. 2d DCA 2019) (“conception of standing is less demanding than the

  conception of standing that prevails in the federal courts”); Brady v. P3 Grp. (LLC), 98 So. 3d

  1206, 1209 (Fla. 3d DCA 2012) (“the doctrine of standing is not employed with the rigidity found

  in federal practice”); Nat'l Ass'n of Prof'l Allstate Agents v. Allstate Ins. Co., No. 8:01-cv-2137-

  T- 24MSS, 2002 U.S. Dist. LEXIS 28409, at *7 (M.D. Fla. Apr. 22, 2002) (“Instead, Florida courts

  have applied the concept of standing more loosely than typically found in the federal system.”);

  Reinish v. Clark, 765 So. 2d 197 (Fla. 1st DCA 2000) (“Florida does not adhere to the ‘rigid’

  doctrine of standing used in the federal system.”). Simply put, this case should be remanded to

  state court where Plaintiff can pursue his claims.

         WHEREFORE, Plaintiff Vincent Grossi, respectfully, requests [1] an order remanding this

  case to state court – or, in the alternative – an order directing CCB Credit Services, Inc., to show

  cause as to the existence of subject-matter jurisdiction, as the removing party shoulders the burden

                                                                                                                  PAGE | 6 of 8
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:21-cv-60407-RKA Document 14 Entered on FLSD Docket 03/11/2021 Page 7 of 8




  of establishing federal subject-matter jurisdiction; [2] for such other relief deemed appropriate

  under the circumstances.

                          CERTIFICATE OF GOOD FAITH CONFERRAL

         The undersigned attorney, in compliance with S.D. Local Rule 7.1(a)(3), certifies that

  counsel for Plaintiff has conferred with counsel for Defendant regarding the relief sought herein,

  and counsel for Defendant has advised that Defendant opposes the relief sought herein.

         Dated: March 11, 2021
                                                                           Respectfully Submitted,

                                                                            /s/ Jibrael S. Hindi             .
                                                                           JIBRAEL S. HINDI, ESQ.
                                                                           Florida Bar No.: 118259
                                                                           E-mail: jibrael@jibraellaw.com
                                                                           THOMAS J. PATTI, ESQ.
                                                                           Florida Bar No.: 118377
                                                                           E-mail: tom@jibraellaw.com
                                                                           The Law Offices of Jibrael S. Hindi
                                                                           110 SE 6th Street, Suite 1744
                                                                           Fort Lauderdale, Florida 33301
                                                                           Phone: 954-907-1136

                                                                           COUNSEL FOR PLAINTIFF




                                                                                                                 PAGE | 7 of 8
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:21-cv-60407-RKA Document 14 Entered on FLSD Docket 03/11/2021 Page 8 of 8




                                          CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on March 11, 2021, the foregoing was electronically

  filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

  filing to all counsel of record.

                                                                            /s/ Thomas J. Patti                          .
                                                                            THOMAS J. PATTI, ESQ.
                                                                            Florida Bar No.: 118377




                                                                                                                  PAGE | 8 of 8
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
